IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter Of                           :   No. 2393 Disciplinary Docket No. 3
                                           :
WILLIAM JAMES HELZLSOUER                   :   No. 81 DB 2016
                                           :
                                           :   Attorney Registration No. 17300
                                           :
                                           :   (Allegheny County)


                                        ORDER


PER CURIAM


      AND NOW, this 12th day of February, 2018, on certification by the Disciplinary

Board that William James Helzlsouer, who was suspended for a period of three months,

has filed a verified statement showing compliance with the order of suspension and

Pa.R.D.E. 217, and there being no other outstanding order of suspension or

disbarment, William James Helzlsouer is reinstated to active status.